   8:20-cr-00114-RFR-SMB Doc # 32 Filed: 07/23/20 Page 1 of 2 - Page ID # 83




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CR114

         vs.
                                                                           ORDER
REX LEE KMIECIK,

                        Defendant.



         This matter is before the court on Defendant's Unopposed Motion to Continue Deadline
for Filing Pretrial Motions [31]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed by
August 21, 2020.
         IT IS ORDERED:
         1.     Defendant's Unopposed Motion to Continue Deadline for Filing Pretrial Motions
[31] is granted. Pretrial motions shall be filed on or before August 21, 2020.
         2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between July 22, 2020 and August 21, 2020, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A)
& (B).


         Dated this 23rd day of July, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
8:20-cr-00114-RFR-SMB Doc # 32 Filed: 07/23/20 Page 2 of 2 - Page ID # 84
